I do not question the general verdict rule, but think that the charge in its entirety failed to make the situation clear to the jury, and that the poison of the error in leaving to the jury the question whether the hospital was a charitable institution permeated its entire process of reasoning. It clearly resulted in an unfair trial. The trial court thought so; it lived with the case, and its judgment is entitled to great weight. I think there ought to be a new trial.
In this opinion BROWN, J., concurred. *Page 199